Citation Nr: 1422979	
Decision Date: 05/21/14    Archive Date: 05/29/14

DOCKET NO.  10-17 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for a neuropsychiatric disorder, claimed as posttraumatic stress disorder (PTSD), anxiety, and depression.  

3.  Entitlement to an initial evaluation in excess of 10 percent for service-connected degenerative disc disease of the cervical spine for the portion of the appeal period prior to November 6, 2003.

4.  Entitlement to an initial evaluation in excess of 20 percent for service-connected degenerative disc disease of the cervical spine for the portion of the appeal period from November 6, 2003, to February 28, 2005.


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to February 1999. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2004 and October 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. Jurisdiction over the Veteran's claims was subsequently transferred to the RO in Philadelphia, Pennsylvania.

In May 2013, the Veteran testified at a Travel Board hearing in front of the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

The Board has determined that the issue of entitlement to a higher initial evaluation for degenerative disc disease of the cervical spine is on appeal.  The RO denied the claim in an August 2004 rating decision, and the Veteran filed a notice of disagreement in June 2005.  A statement of the case was subsequently issued in April 2008, and the Veteran submitted a timely VA Form 9 in May 2008 in which he indicated that he wanted to appeal his cervical spine issue.  See Evans v. Shinseki, 25 Vet. App. 7 (2011).  Therefore, the Board concludes that he perfected his appeal.

The Board also observes that the Veteran was previously denied service connection for anxiety and depression and that the August 2012 and December 2012 supplemental statements of the case list the issue as an application to reopen a previously denied claim.  However, after the Veteran's claim was denied in August 2004, new and material evidence was submitted within one year of that decision, including VA treatment records and a compensation and pension examination report in February 2005.  Therefore, the August 2004 rating decision never became final, and the issue on appeal is a claim for direct service connection, as stated on the title page of this decision.

The Board notes that there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the documents in that file reveals that certain documents, including the Veteran's Travel Board hearing transcript, are relevant to the issues on appeal.  The Board notes that there is no paperless, electronic VBMS claims file associated with the Veteran's claims.

The issue of entitlement to a higher initial rating for service-connected degenerative disc disease of the cervical spine is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the Veteran's claim of service connection for bilateral hearing loss because hearing loss was not shown in service, the Veteran was not receiving treatment for hearing loss at that time, and because hearing loss was not caused by service; the Veteran was notified of this action and his appellate rights but did not appeal in a timely manner or submit new and material evidence within one year thereof. 

2.  The evidence received subsequent to the August 2004 rating decision relates to a previously unestablished fact that tends to substantiate the claim of service connection for hearing loss.

3.  The Veteran has been shown to have bilateral hearing loss during the appeal period that is related to his military service.

4.  The Veteran is not diagnosed with PTSD, and a neuropsychiatric disorder was not incurred during active military service.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied service connection for bilateral hearing loss and anxiety and depression is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

2.  The evidence received since the August 2004 rating decision is new and material for the purpose of reopening the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).
	
3.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).

4.  A neuropsychiatric disorder was not incurred in active service.  38 U.S.C.A. 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  For claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  To satisfy this requirement, VA must look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent, 20 Vet. App. at 9-10.  VCAA notice should also apprise the claimant of the criteria for assigning disability ratings and for award of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, remand and subsequent RO actions may "essentially cure [] the error in the timing of notice"). 

As the Board is granting the Veteran's application to reopen his claim of entitlement to service connection for bilateral hearing loss, no discussion of the VCAA as it pertains to that claim is necessary.

In regards to the Veteran's claim of entitlement to service connection for a neuropsychiatric disorder, the RO sent a letter to the Veteran in December 2009, prior to the initial adjudication for PTSD in September 2010, and a second letter to the Veteran in June 2012, prior to readjudicating the claim in August 2012.  In those letters, the RO informed the Veteran of what evidence was needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters also explained how disability ratings and effective dates are determined.   For these reasons, the Board concludes that the duty to notify has been satisfied.  
In addition, the duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records pertinent to the years after service, are in the claims file.  The Veteran has not identified any other outstanding evidence that is pertinent to the issue being decided herein. 

VA also obtained a medical opinion in October 2012 and medical examinations in June 2004 and February 2005 in connection with his claim.  The Board finds that these VA examinations and the medical opinion were adequate, as they were predicated on a review of the Veteran's own reported medical history and subjective complaints, the claims file, and on mental status examinations.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Veteran has not made the RO or the Board aware of any other evidence relevant to this appeal that he or VA needs to obtain.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim decided herein.  Accordingly, the Board will proceed with appellate review. 

Hearing Loss

The Veteran's current claim involves entitlement to service connection for bilateral hearing loss.  The RO originally denied the Veteran service connection for this disability in August 2004 because hearing loss was not shown in service, the Veteran was not receiving treatment for hearing loss at that time, and because hearing loss was not caused by service.  The Veteran did not appeal this decision or submit new and material evidence within one year of this decision, and it became final.  The Veteran then filed an application to reopen his claim in November 2007.  

As a preliminary matter, the Board notes that this claim is based upon the same disability as the Veteran's previous claim, which was denied in the August 2004 rating decision that became final.  Thus, it is appropriate for the Board to consider the claim as a request to reopen the previously denied claims.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2013).  

If evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).    

The evidence of record at the time of the final August 2004 rating decision included the Veteran's service treatment records, private treatment records, VA outpatient treatment reports from Bay Pines, and the Veteran's own statements.  In his December 2003 claim, the Veteran alleged exposure to acoustic trauma in his job as an aircraft jet engine mechanic and flight line ground control crew, including from jet engines, turbo prop propellers, and other related aircraft support equipment.  Since the April 2005 rating decision, the Veteran and RO supplemented the claims file with additional VA treatment records, a private audiometric report, an April 2012 compensation and pension examination report, and additional lay evidence from the Veteran.  The Veteran's private audiometric test shows that he has a current hearing loss disability, and the compensation and pension examination report indicates that it is related to service.  Therefore, the Board finds this evidence is new and material in that it is submitted to VA for the first time and relates directly to a previously unestablished fact that tends to substantiate the claim of service connection for hearing loss.  That is, the factual status of the claim is not the same as it was in 2004, and the Veteran's claim is reopened. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss.  The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of hearing loss.  However, he was afforded multiple audiometric tests in service, which demonstrate a history of high frequency hearing loss.  Additionally, the Board observes that the Veteran was a chief aviation maintenance technician and served at Coast Guard air stations.  Therefore, the Board concedes that he was exposed to acoustic trauma in service based on his lay statements of working with jet engines and on flight lines.  

Following service, the Veteran presented for a consult audiological appointment in January 2005.  He reported difficulty communicating in the presence of background noise, occupational and military noise exposure, and orthostatic dizziness.  The Veteran denied recreational noise exposure.  The audiologist diagnosed the Veteran with normal hearing through 6000 Hertz in the right ear with a sloping to mild sensorineural hearing loss at 8000 Hertz.  She also diagnosed the Veteran with normal hearing through 4000 Hertz in the left ear with a sloping to mild sensorineural hearing loss at 8000 Hertz.  The audiologist then found that the Veteran's results were consistent with cochlear involvement exacerbated by aging and that military noise exposure was likely a contributing factor.  

The Veteran then underwent a VA audiological examination in April 2012.  At this time, the Veteran exhibited puretone thresholds of 15 decibels at 500 Hertz, 5 decibels at 1000 Hz, 10 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz for the right ear with a speech recognition score of 96 percent.  The puretone thresholds for the left ear were 15 decibels at 500 Hertz, 10 decibels at 1000 Hertz, 20 decibels at 2000 Hertz, 25 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz with a speech recognition score of 96 percent.  Although this examination does not demonstrate a hearing loss disability for VA purposes, the examiner opined that the Veteran's sensorineural hearing loss at higher frequencies was at least as likely as not caused by the Veteran's military service based on his in-service audiograms and his military occupational specialty that had a high probability of noise exposure.   

The Veteran then visited a private audiologist in April 2013.  The private audiologist conducted a hearing examination that showed a puretone threshold higher than 40 decibels at 1000 to 4000 Hertz in both ears with excellent reliability.  The Board observes that the Veteran's audiologist only provided the puretone threshold results in graph form.  However, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  Kelly v. Brown 7, Vet. App. 471 (1995); Savage v. Shinseki, 24 Vet. App. 259 (2011).

Taken together, the Board finds that the Veteran's private audiometric examination, the VA audiological examination, and the January 2005 audiological consult demonstrate that the Veteran has a current hearing loss disability that is at least as likely as not related to the acoustic trauma he experienced during active military service.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence does not weigh against the claim, and service connection for bilateral hearing loss is warranted. 

Neuropsychiatric Disorder

The Veteran claims that he has a neuropsychiatric disorder as a result of seeing dead bodies in service, including Haitians after their boat capsized and a scuba diver while investigating his murder in service.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires: (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. § 3.304(f) (2013).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2013). 

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  There is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a neuropsychiatric disorder.  In particular, the evidence of record shows the Veteran does not have a current diagnosis of PTSD and there is no evidence linking his current anxiety and depressive disorders to service.  

The Veteran filed his claim for service connection in November 2003.  There are no treatment records dated since that time, or in close proximity thereto, that document any PTSD diagnosis.  Nor has the Veteran identified or otherwise authorized VA to obtain any additional records.  To be sure, the Veteran had negative PTSD screens in July 2003 and August 2006.  Additionally, throughout the appeal period, treatment records and compensation and pension examiners have diagnosed the Veteran with a major depressive disorder and an anxiety disorder.  They all declined to diagnose the Veteran with PTSD.  Therefore, even acknowledging the Veteran's in-service treatment and conceding potential stressors, because the Veteran is not diagnosed with PTSD, he is not entitled to service connection on that basis.  

Regarding depression and anxiety, the Veteran's service treatment records do, in fact, demonstrate that he received psychiatric treatment in service and showed a history of depression and trouble sleeping.  However, his July 1998 retirement examination report shows that the Veteran's psychiatric examination was clinically normal.  

As mentioned previously, the Veteran was then diagnosed with an anxiety disorder and a major depressive disorder after service.  VA afforded him an examination in June 2004.  This examiner noted that the Veteran was first treated for depression in the Coast Guard in 1996 for a period of six months and was prescribed Prozac.  The Veteran stated that the medication did not help much but his depression resolved anyway.  The Veteran was then treated again for depression in 2003 at the VA Medical Center in Bay Pines.  The Veteran was seeing a psychiatrist, and his most recent progress note revealed that he remained in pain and found that he was irritable with clients.  The Veteran also had occasional panic attacks and was diagnosed with major depressive disorder, recurrent, with panic attacks.  The examiner also noted that a March 2004 VA treatment record showed that the Veteran was diagnosed with depression that was in remission and that the Veteran was doing well with no complaints.  By April 2004, his depression had returned.  After a mental status examination, the examiner diagnosed the Veteran with major depressive disorder, recurrent, with occasional panic attacks.  Her Axis IV diagnostic impression included a history of childhood abuse, marital discord, possible employment difficulties in the near future, and health concerns, but the examiner did not provide an opinion regarding whether the Veteran's disorder was caused by his period of active military service.

The Veteran underwent a second VA examination in February 2005.  The examiner also summarized the Veteran's in-service mental health treatment.  He wrote that the Veteran received treatment from 1996 to 1998 because he was suffering from depression brought on by stressors at work and home, including severe marital stress resulting in his children living with their grandparents.  The examiner also noted that the Veteran felt alienated at work with no support and saw a psychiatrist approximately 15 times.  At the examination, the Veteran complained that he was in pain all day, unable to sleep, and did not have medication.  He felt totally hopeless and frustrated, guilty for burdening his family, and felt no pleasure in his usual activities.  He described the onset of his symptoms as slow over the past four years.  After a mental status examination, the examiner diagnosed the Veteran with major depression, recurrent, severe, with panic attacks.  The Veteran's Axis IV diagnostic impression was chronic pain.  

Finally, the RO asked for a medical opinion regarding the etiology of the Veteran's psychiatric disorder in October 2012.  The reviewing psychologist found that the Veteran was diagnosed with an anxiety disorder with an Axis IV diagnostic impression of psychosocial and environmental problems, including the death of his mother and his divorce.  The examiner reviewed the Veteran's history, including his treatment in service starting in 1996.  This examiner stated that the Veteran sought treatment in service because he did not like his job or commute and sought treatment for approximately 12 to 18 months.  After reviewing the Veteran's remaining history, the psychologist found that the Veteran was not diagnosed with depression and was instead diagnosed with anxiety.  She stated that the Veteran reported current problems with sleep disturbance and that, from his own report, his symptoms in 1997 had to do with situational problems.  The Veteran related his symptoms of depression and insomnia at that time to hating his job and the long commute he had every day.  The Veteran stated that when he left that job and that area, his depression ceased.  Therefore, the psychologist could not make a connection between those symptoms and his current situation.  Finally, she concluded that the Veteran presented his current life in a positive light with few active symptoms and that the symptoms that were present appeared to be related to his current anxiety and not to his service experience with depression.  

The Board notes that the Veteran is competent to report his experience and symptoms in service and since service.  While lay persons are generally not competent to offer evidence that requires medical knowledge, they may provide competent testimony as to visible symptoms and manifestations of a disorder.  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he has or had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 
The Federal Circuit has held that lay evidence is one type of evidence that must be considered, if submitted, when a Veteran seeks disability benefits, and competent lay evidence can be sufficient in and of itself for proving the existence of a chronic disease.  See Buchanan, 451 F.3d at 1335; 38 C.F.R. §§ 3.303(a), 3.307(b).  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  Buchanan, 451 F.3d at 1336.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, the Board finds that the Veteran is competent to state his experiences with symptomatology in service and since service.  However, the Board affords more probative value to the October 2012 VA psychologist's opinion, as it was provided by a trained clinician with knowledge, training, and expertise and is supported by a complete rationale based on such knowledge, a review of the claims file, and the Veteran's medical history.  Accordingly, the Board finds that the Veteran's current psychiatric disorder did not manifest in service.

Based on the foregoing, the evidence does not show that the Veteran's current psychiatric disorder manifested in service or that is otherwise causally related thereto.  Therefore, the Board finds that the preponderance of the evidence weighs against the claim, and service connection is not warranted. 

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received, and the claim of entitlement to service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Entitlement to service connection for a neuropsychiatric disorder, claimed as PTSD, depression, and anxiety is denied. 


REMAND

The Veteran requested a Travel Board hearing for his claim for an increased initial evaluation for his service-connected degenerative disc disease of the cervical spine in his May 2008 substantive appeal.  Specifically, the Veteran filed a substantive appeal, checked the box requesting a hearing, and wrote that he is appealing if the statement of the case did not increase his evaluation to 30 percent.  As the statement of the case staged the Veteran's rating and left him with periods of ratings of both 10 percent and 20 percent, the Board finds that it did not fully grant the benefits the Veteran claimed.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.703, 20.704 (2012).  In light of the above, and because the RO schedules travel board hearings, a remand of this issue is necessary to afford the Veteran his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing with a Veterans Law Judge at the earliest available opportunity in accordance with applicable procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


